JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00142-CR

                             WILLIE FELDER, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 185th District Court of Harris County. (Tr. Ct. No. 1172613).

      The Court today considered a motion to dismiss the appeal filed by the appellant,
WILLIE FELDER. No decision has yet been handed down in the case. The Court
grants the motion. Accordingly the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered September 3, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.